On Rehearing.
By the WHOLE COURT.
LECHE, J.
[2, 3] After reconsideration, the court having reached the conclusion that the alleged deed or act of sale from John Stickney to plaintiff of July 17, 1920, said to be recorded in Notarial Book No. 37, page *995153, upon which plaintiff predicates his right to a partition, is not such a document as forms part of the files or records of the court of. Richland parish, as defined in Act 43, approved March 16, 1870, the legal presumption upon which our former opinion was based cannot arise in this case. Our attention has also been called on this rehearing to the fact that the judgment, which plaintiff confirmed in the lower court, describes property different from that of which, in his petition, he claims to be owner in part.
For these reasons, our former decree is set aside, and it is now ordered that the judgment appealed from be avoided and reversed, and that this cause be remanded to the lower court, there to be determined according to law- — -plaintiff and appellee to pay costs of appeal; other costs to be taxed when the case is decided.
ST. RAUL, J., recused.